Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 43, 44, 49 and 53-57 are pending. Claims 1-42, 45-48 and 50-52 have been cancelled.
The rejection of claim 56 under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendments.
The rejection of claims 43, 44, 49 and 53-56 under 35 U.S.C. 112(a), first paragraph, for failing to comply with the enablement requirement is withdrawn in light of the amendments to the claims: one would be able to determine sequences having at least 95% sequence identity to SEQ ID NO: 9 without undue experimentation.
The rejection of claims 43, 44, 49 and 53-56 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn as one would appreciate Applicant’s possession of a method to screen for a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 9 based on the disclosure of the instant specification.
The rejection of claims 43, 44, 49 and 53-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (Patent No. US 7,381,810) and Chutichudet et al (2009, Pakistan Journal of Biological Sciences, 12: 1226-1236) and in view of He et al (2007, Theor Appl Genet, 115:47-58) is withdrawn as the references fail to teach or suggest a nucleotide sequence having 95% sequence identity to SEQ ID NO: 9.

Election/Restrictions
Applicant elected, without traverse, the invention of Group II directed to claims 43, 44 and 49 in the reply filed on 09 March 2022. 
Claims 43, 44, 49 and 53-57 are examined.

Specification
The objections to the specification are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 43, 49 and 54-56 REMAIN rejected, and claim 57 is NOW rejected, under 35 U.S.C. 101 because the claimed invention is directed to both abstract ideas and natural phenomenon without significantly more. 
	Claim(s) 43, 49 and 54-57 recite the abstract idea of identifying plants mutations that decrease expression and reduce browning or increase shelf life that are a natural phenomenon. 
	Regarding the latter, the natural phenomenon is not markedly different from what occurs in nature as it was known in the art that different genotypes can result in lowered PPO activity (e.g., see He et al 2007, Theor Appl Genet, 115:47-58; see Abstract; see also p. 57, col. 1 ¶ 2).
	These judicial exceptions (JEs) are not integrated into a practical application because the claim limitations of screening and selecting fail to apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the JEs.
	In other words, the selecting and screening steps are not meaningful as they amount to simply implementing the abstract idea of identifying plants with reduced browning or increased shelf life and reduced PPO11 gene expression. Similarly, these limitations are not meaningful and are merely a nominal or token extra-solution component of the claim, and are nothing more than an attempt to generally link the product of nature to a particular technological environment.
	The claims do not include additional elements that are sufficient to amount to significantly more than the JE because the steps of identifying, screening and selecting are well-understood, routine and conventional activities known in the art and specified at a high level of generality to the judicial exception.

	
Response to Arguments
Applicant traverses the rejection of the claims because they have been amended to a method comprising screening for a PPO11 gene having at least 95% sequence identity to SEQ ID NO: 9 which is not an abstract idea or a natural phenomenon (Applicant reply dated 08 August 2022, p. 6, ¶ 2).
This argument is not persuasive because the claims merely recite what is naturally occurring: a PPO11 gene with a nucleotide sequence having SEQ ID NO: 9. Moreover, the claims do not, in fact, require screening for the nucleotide sequence as claimed. 
	Here, one may practice the method by merely observing plants having reduced browning or increased shelf life which is indicative of naturally occurring mutations in the PPO11 gene.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43, 44, 49 and 53-56 REMAIN rejected, and claim 57 is NOW rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,106,859 (referred to herein as ‘859). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 43, 44, 49 and 53-57 are drawn broadly to a method for identifying plants having reduced expression or lacking expression of a PPO11 gene and a mutation and a reduction in browning or increased shelf life wherein the plants are obtained by random mutagenesis, and wherein the plants are transgenic, and determining the abundance of a protein or RNA encoded by SEQ ID NO: 9.
‘859 claims a method for identifying plants having reduced expression or lacking expression of a PPO11 gene comprising obtaining a plurality of plants, screening them and selecting for those with decreased expression of PPO11 and which display reduced browning and increased shelf life, wherein said plant is obtained by random mutagenesis, wherein the plant is transgenic and wherein the plant is used in a lettuce breeding method.
Therefore, at the time the invention was made it would have been prima facie obvious to one of ordinary skill in the art to arrive at the instant method because the method as claimed in ‘859 is virtually indistinguishable from that which is claimed.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662